Citation Nr: 1739160	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-44 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicide exposure. 

2. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to February 1971. 

These matters come before the Board from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is entitled to a presumption of exposure to herbicides while serving in the Republic of Vietnam.

2. The weight of the evidence is against finding that the Veteran's peripheral neuropathy affecting his bilateral lower extremities is etiologically related to his active service, to include in-service herbicide exposure.

3. There is no competent evidence showing that the Veteran has ever been diagnosed with bilateral upper extremity peripheral neuropathy.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (a) (6) (iii) (2016). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a) (6) (iii) (2016).

Diseases entitled to the presumption under 38 C.F.R. § 3.309 (e) include AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, sub acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007). 

Notwithstanding the above, the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

The Veteran contends that he incurred peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities due to service, to include his in-service herbicide exposure.  

The Board notes that the Veteran's service personnel records show that he was stationed in Vietnam from February 1967 to February 1971. Because the Veteran's service personnel records show that he had in-country service in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307 (a)(6)(iii) and upheld by the Federal Circuit in Haas. See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam). Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed. See 38 C.F.R. §§ 3.307, 3.309.

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (September 6, 2013). The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents. In the National Academy of Sciences (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition. NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy. Therefore, VA amended §§ 3.307(a) (6) (ii) and 3.309(e) by replacing the term "acute and sub acute peripheral neuropathy" with the term "early-onset peripheral neuropathy." VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

In terms of element (1), the Board finds that the Veteran has a current diagnosis of peripheral neuropathy in his bilateral upper extremities and his bilateral lower extremities. See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal). Private treatment records in September 2007 document complaints of numbness and tingling in the right leg. In February 2013, the Veteran underwent an EMG of selected muscles of the bilateral lower extremities and the bilateral lumbosacral paraspinal muscles that revealed evidence of bilateral acute chronic S1 radiculopathy. There were also findings of abnormalities in the right sural sensory nerve which may indicate asymmetric neuropathy.  VA medical center records also revealed evidence of unspecified idiopathic peripheral neuropathy related to the bilateral lower extremities. 

However, there is no evidence that the Veteran has been diagnosed with bilateral peripheral neuropathy of the upper extremities.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1131 (West 2014).  In this matter, there is no evidence of record that establishes the Veteran has currently or has previously been diagnosed with peripheral neuropathy of either the left or the right upper extremity.  In fact, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, and, as such there can be no valid claim for service connection peripheral neuropathy of the bilateral upper extremities, and the claim is denied.  Gilpin v. West, 155 F.3d 1353  (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Further,  the weight of the evidence, however, is against a finding under the provisions of 38 C.F.R. § 3.309 (e) that the Veteran's peripheral neuropathy of the bilateral lower extremities is presumed to have been caused by his exposure to herbicides in Vietnam. Nor is there evidence that the Veteran's peripheral neuropathy is casually related to herbicide exposure. The Veteran's peripheral neuropathy symptoms are not documented until September 2007, which is decades after service and herbicide exposure.  After carefully reviewing the evidence of record, the Board finds that the Veteran's peripheral neuropathy of the bilateral lower extremities did not manifest to the requisite degree within one year from the Veteran's last exposure to herbicides, which occurred in February 1971, and is not due to such exposure. The Veteran's separation examination contained no complaints of neurological symptoms. There is no evidence of record that shows that the Veteran had symptoms of neuropathy immediate upon his separation from active duty or within one year from his last exposure to herbicides.

Finally, there is no evidence of direct service connection notwithstanding herbicide exposure. That is, there is no evidence that the peripheral neuropathy of the bilateral lower extremities occurred in service or is due to any other service-related incident. As noted above, he was first found to have symptoms in his right leg in September 2007, more than 35 years after discharge from active service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).

Additionally, there is no competent medical evidence or opinion that the Veteran's bilateral lower extremity peripheral neuropathy is related to his active military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  In short, there is no competent medical evidence to support the claim for service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure.

While the Veteran attributes his bilateral lower extremity peripheral neuropathy disabilities to service, it does not necessarily follow that there is a relationship between any diagnosed bilateral lower extremity peripheral neuropathy disability and service.  The contemporaneous in-service evidence of record, considered with the post service evidence of record, is of more probative and persuasive value than the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's diagnosed bilateral lower extremity peripheral neuropathy is related to active service, to include exposure to Agent Orange, and that the benefit-of-the-doubt doctrine is not applicable. The claims must therefore be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





II. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure, is denied. 




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


